Dismissed and Memorandum Opinion filed August 14, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00416-CR

                     STEVEN PAUL HERNANDEZ, Appellant

                                              V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 174th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1324274


                  MEMORANDUM                        OPINION


      Appellant entered a guilty plea to tampering with a government record.          In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on March 29, 2012, to confinement for seven years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a pro
se notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Frost, McCally, and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2